United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3683
                         ___________________________

                State Farm Mutual Automobile Insurance Company

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

 Phillip J. Merrill, Trustee for the heirs and next-of-kin of P.B., a minor, deceased

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: February 11, 2020
                              Filed: March 11, 2020
                                  ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

BENTON, Circuit Judge.

       A wrong-way driver crashed into Dawn Chiodo’s Jeep, killing her, her
daughter Dylan Bailey, and her two-year-old grandson, P.B. Grandmother and
mother were co-leasing a home, where they resided with the child. After a settlement,
the only remaining coverage was for underinsured motorists under Bailey’s policy for
her Toyota (not involved in the accident). The policy did not name P.B. as an
insured. State Farm Mutual Automobile Insurance Company denied the demand on
behalf of P.B. by Phillip J. Merrill, the Trustee. State Farm sued for declaratory
judgment.

       The district court1 granted judgment on the pleadings to State Farm. The court
ruled that Bailey’s policy did not provide underinsured motorist coverage to P.B.
State Farm Mut. Auto. Ins. Co. v. Merrill, 353 F. Supp. 3d 835, 845 (D. Minn.
2018). The court correctly reasoned that this issue “turns on Minnesota’s No-Fault
Act, and on Minnesota case law interpreting that statute.” Id. at 841-42, citing Minn.
Stat. § 65B.49, subdiv. 3a, and West Bend Mut. Ins. Co. v. Allstate Ins. Co., 776
N.W.2d 693, 697 (Minn. 2009). The “primary” source of underinsured motorist
coverage is the occupied vehicle’s policy. Id. at 842, quoting West Bend, 776
N.W.2d at 699. An injured person who is not an “insured” of the occupied vehicle
may also seek “excess insurance protection” from another policy’s underinsured
motorist coverage. Id., quoting Becker v. State Farm Mut. Auto Ins. Co., 611
N.W.2d 7, 11 (Minn. 2000) (analyzing Minn. Stat. § 65B.49, subdiv. 3a(5)). The No-
Fault Act defines “insured” as “the named insured and a (1) spouse, (2) other relative
of a named insured, or (3) a minor in the custody of a named insured or of a relative
residing in the same household with a named insured, who is (a) residing in the same
household with the name insured and (b) not identified by name in any other auto
insurance policy.” Id. at 842-43, quoting Minn. Stat. § 65B.43, subdiv. 5.

       The district court ruled that P.B. was an “insured” of Chiodo’s Jeep policy. Id.
at 843. P.B., a minor, resided with his grandmother Chiodo and his mother Bailey.
Id., analyzing Minn. Stat. § 65B.43, subdiv. 5(a). He “was not identified by name
in any other auto insurance policy.” Id., analyzing Minn. Stat. § 65B.43, subdiv.



      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-
5(b). On de novo review, this court agrees that P.B. was an insured of Chiodo’s Jeep
policy, and therefore ineligible for excess insurance protection under Bailey’s policy.2

       On appeal, the Trustee argues that this court should look to Minnesota cases
not cited to the district court. The Trustee’s cases are inapposite because they
interpret “insured” for injured persons with multiple residences. See Firemen’s Ins.
Co. v. Viktora, 318 N.W.2d 704, 705 (Minn. 1982) (holding adult resided in parents’
home despite renting separate apartment in another town); Skarsten v. Dairyland Ins.
Co., 381 N.W.2d 16, 19 (Minn. Ct. App. 1986) (holding college student resided at
family farm despite renting separate apartment near campus). The complaint does not
state facts supporting a reasonable inference that P.B. had multiple residences or was
temporarily living elsewhere. See Minn. Stat. § 65B.43, subdiv. 5. See also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Clemons v. Crawford, 585 F.3d 1119,
1124 (8th Cir. 2009). In fact, the Trustee admits that P.B. lived with Chiodo before
the crash. The district court properly applied the statutory definition of “insured.”

      State Farm argues that the notice of appeal did not appeal the judgment on the
pleadings. The Trustee’s notice stated that it appealed:

             . . . the judgment entered on November 20, 2018 (Docket
             No. 58) and the District Court’s corresponding
             Memorandum Opinion and Order of the same date (Docket
             No. 57) granting Plaintiff’s motion to dismiss under Rule
             12(b)(6) of the Federal Rules of Civil Procedure.




      2
       The district court noted that the “no-fault” benefits State Farm paid the Trustee
for P.B.’s hospital treatment after the crash are governed by a distinct statutory
scheme unrelated to the underinsured motorist issue. Id. at 840 n.6. Compare Minn.
Stat. § 65B.47, subdiv. 4 (no-fault), with Minn. Stat. § 65B.49, subdiv. 3a
(underinsured motorist).

                                          -3-
Both the judgment and order also granted judgment on the pleadings under Rule
12(c). The notice of appeal correctly designated, by date and docket number, the
judgment being appealed. See Fed. R. App. P. 3(c)(1)(B). True, the end of the
notice did not include the “part” of the judgment and order intended to be appealed.
See id. However, this court construes notices of appeal liberally where the intent is
apparent and the adverse party is not prejudiced. Spectra Commc’ns Grp., LLC v.
City of Cameron, 806 F.3d 1113, 1118 (8th Cir. 2015). This court has jurisdiction
over the appeal because the notice designated the correct judgment and the parties
have addressed the merits of the judgment on the pleadings in their briefs. See
Haberthur v. City of Raymore, 119 F.3d 720, 722 (8th Cir. 1997) (holding court had
appellate jurisdiction where notice of appeal designated a different motion resolved
by the same judgment and order). Cf. USCOC of Greater Missouri v. City of
Ferguson, 583 F.3d 1035, 1040 (8th Cir. 2009) (holding that notice of appeal was
insufficient because it referred to a different order).

       Having jurisdiction under 28 U.S.C. § 1291, this court affirms the judgment of
the district court.
                       ______________________________




                                         -4-